DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-11, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 20060182590 A1) in view of publication PEBJ0030-02 “CAT© Ground Engaging Tools for Surface Extraction Machines”, (Author Unknown) last modified 29 April 2016, demonstrated to be publicly available as early as 01December2017 via Internet Archive Wayback Machine, herein “CAT Ground Engaging Tools”.
In regards to Claim 1, McFarland discloses the following: 
1. A bucket for a loading machine (see at least Fig. 3 and [0008] “retractable bucket/scraper attachment for a driven vehicle such as a truck, tractor, skid steer vehicle or the like”) comprising: 
a bucket shell assembly including an opened bucket front and a concaved bucket back defining a bucket depth along a bucket centerline extending from the opened bucket front to the concaved bucket back; (see at least Fig. 3)
the bucket shell assembly further including 
a center shell, (see at least Fig. 3, item 51)
a first outer shell flanking the center shell to a first lateral side, (see at least Fig. 3, item 40) and 
a second outer shell flanking the center shell to a second lateral side (see at least Fig. 3, item 40)
with the center shell offset forwardly along the bucket centerline with respect to the first outer shell and the second outer shell; (see at least Fig. 3, item 51, forwardly offset in embodiment shown, also discussed in [0058] such that center bucket 11 is oriented forwardly of side buckets 12 and 14)
the bucket shell assembly further including 
a first sidewall joined to the first outer shell and a second sidewall joined to the second outer shell, the first and second sidewalls defining a lateral dimension of the bucket shell assembly; (see at least Fig. 3, items 12, 41)
McFarland does not explicitly disclose the following, which is taught by CAT Ground Engaging Tools:
a paddle plate joined to a bucket underside, the paddle plate having a trumpet-shape tapering from a flared forward edge extending the lateral dimension of the bucket to a plate tail disposed rearward toward the concaved bucket back; (see at least page 23, picture clearly depicting a paddle plate as claimed as a “base edge system”. See also similar pictures at page 29, bottom, page 77 and pages 78-79 “Mechanically attached wear plate system (MAWPS)”) and 
a first backstay and a second backstay each extending on a rearward angle between the plate tail and the concaved bucket back, the first backstay and the second backstay each associated with a backstay side plate to provide an enclosed space between the paddle plate and the concaved bucket back. (see at least page 29, bottom picture and page 79, top picture, that each demonstrate the first and second backstays claimed.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of CAT Ground Engaging Tools with the invention of McFarland, with the motivation of enhancing bucket protection while keeping machine weight to a minimum. (CAT Ground Engaging Tools, page 81)
In regards to Claim 2, McFarland does not explicitly disclose the following, which is taught by CAT Ground Engaging Tools: 
2. The bucket of claim 1, wherein the paddle plate includes a first arcuate edge directed toward the bucket centerline and a second arcuate edge directed toward the bucket centerline. (see at least page 23, page 29, page 77 and pages 79 showing arcuate edges, as claimed.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of CAT Ground Engaging Tools with the invention of McFarland, with the motivation of enhancing bucket protection while keeping machine weight to a minimum. (CAT Ground Engaging Tools, page 81)
In regards to Claim 3, McFarland does not explicitly disclose the following, which is taught by CAT Ground Engaging Tools: 
3. The bucket of claim 2, wherein the bucket underside includes a seat frame including a projecting ribbing generally corresponding to the trumpet-shape. (see at least page 23, page 29, page 77 and pages 79 showing general seat framing and projecting ribbing corresponding to the shape of the attachment, as claimed.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of CAT Ground Engaging Tools with the invention of McFarland, with the motivation of enhancing bucket protection while keeping machine weight to a minimum. (CAT Ground Engaging Tools, page 81)
In regards to Claim 4, McFarland does not explicitly disclose the following, which is taught by CAT Ground Engaging Tools: 
4. The bucket of claim 3, wherein the projecting ribbing includes a first arcuate rib and a second arcuate rib. (see at least page 23, page 29, page 77 and pages 79 showing arcuate edge ribs, as claimed.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of CAT Ground Engaging Tools with the invention of McFarland, with the motivation of enhancing bucket protection while keeping machine weight to a minimum. (CAT Ground Engaging Tools, page 81)
In regards to Claim 5, McFarland discloses the following:
5. The bucket of claim 1, wherein the bucket shell assembly includes a bucket floor and a bucket roof disposed above the bucket floor with the concaved bucket back interconnecting the bucket floor and the bucket roof. (see at least Fig. 3)
In regards to Claim 6, McFarland discloses the following:
6. The bucket of claim 5, wherein the bucket floor is a wedge bottomed bucket (see at least Fig. 3)
McFarland does not explicitly disclose the following, which is taught by CAT Ground Engaging Tools:
including a separation gap between the bucket underside and the paddle plate. (see at least page 23, page 29, page 77 and pages 79 showing the attached plate with a definitive separation in the attachment.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of CAT Ground Engaging Tools with the invention of McFarland, with the motivation of enhancing bucket protection while keeping machine weight to a minimum. (CAT Ground Engaging Tools, page 81)
In regards to Claim 10, McFarland discloses the following:
10. The bucket of claim 1, wherein the concaved bucket back includes an indentation accommodating an upper coupling connector and a lower coupling connector. (see at least Fig. 3)
In regards to Claim 11, McFarland discloses the following:
11. The bucket of claim 10, wherein the concaved bucket back includes a plurality of hinge plates laterally spaced apart from each other and located at least partially in the indentation. (see at least Fig. 3)
In regards to Claim 15, McFarland does not explicitly disclose the following, which is suggested by CAT Ground Engaging Tools:
15. The bucket of claim 1, wherein the plate tail is forked and includes a center heel branch flanked by a first outer heel branch and by a second outer heel branch laterally spaced apart by a first lift arm notch and a second lift arm notch providing clearance for a lift implement. (see at least page 23, page 29, page 77 and pages 79.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of CAT Ground Engaging Tools with the invention of McFarland, with the motivation of enhancing bucket protection while keeping machine weight to a minimum. (CAT Ground Engaging Tools, page 81)
In regards to Claim 16, McFarland does not explicitly disclose the following, which is suggested by CAT Ground Engaging Tools:
16. The bucket of claim 1, wherein the backstay side plate associated with each of the first backstay and the second backstay is parallel to the bucket centerline. (see at least page 23, page 29, page 77 and pages 79.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of CAT Ground Engaging Tools with the invention of McFarland, with the motivation of enhancing bucket protection while keeping machine weight to a minimum. (CAT Ground Engaging Tools, page 81)
In regards to Claim 18, McFarland does not explicitly disclose the following, which is suggested by CAT Ground Engaging Tools:
18. The bucket of claim 16, wherein the paddle plate has a trumpet-shape tapering from a flared forward edge extending across a lateral extension of the bucket to a plate tail disposed toward the concaved bucket back. (see at least page 23, page 29, page 77 and pages 79.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of CAT Ground Engaging Tools with the invention of McFarland, with the motivation of enhancing bucket protection while keeping machine weight to a minimum. (CAT Ground Engaging Tools, page 81)
In regards to Claim 20: Claim 20 appears to be directed to a combination of the bucket for a loading machines of claims 1, 5 and 7, and is therefore rejected per claims 1, 5 and 7, above.
Claims 7-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland in view of CAT Ground Engaging Tools as applied, and further in view of Campomanes (US 20160362873 A1).
In regards to Claim 7, McFarland does not explicitly disclose the following:
7. The bucket of claim 6, further comprising a plurality of spacer wedges located in the separation gap between the bucket underside and the paddle plate. 
However, this is suggested by CAT Ground Engaging Tools. (see at least page 23, page 29, page 77 and pages 79 showing the attached plate with a definitive separation in the attachment. Pictures appear to show a separation gap, which must inherently include spacers of some kind.) At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of CAT Ground Engaging Tools with the invention of McFarland, with the motivation of enhancing bucket protection while keeping machine weight to a minimum. (CAT Ground Engaging Tools, page 81)
Further, for the sake of compact prosecution, spacer wedges located in a separation gap between buckets and paddle plates is known in the art, as taught by Campomanes. (see at least title, abstract “spacer shim for locating between adjacent ground engaging tools of a work implement for an earth working machine”, and Figs. 6-11.) At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Campomanes with the invention of McFarland, with the motivation of preventing or reducing the lateral movement of the ground engaging tools caused by lateral forces applied to the work implement during operation of the work implement. (Campomanes, [0017])
In regards to claim 8, McFarland does not explicitly disclose the following, which is taught by Campomanes:
8. The bucket of claim 7, wherein the plurality of spacer wedges each include a first inclined surface adjacent to the bucket underside and a second inclined surface adjacent to the paddle plate. (see at least title, abstract “spacer shim for locating between adjacent ground engaging tools of a work implement for an earth working machine”, and Figs. 6-11.) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Campomanes with the invention of McFarland, with the motivation of preventing or reducing the lateral movement of the ground engaging tools caused by lateral forces applied to the work implement during operation of the work implement. (Campomanes, [0017])
In regards to claim 12, McFarland does not explicitly disclose the following, which is taught by Campomanes:
12. The bucket of claim 11, further comprising a plurality of spacer wedges located between the bucket underside and the paddle plate, each of the plurality of spacer wedges linearly aligned with a respective one of the plurality of hinge plates. (see at least title, abstract “spacer shim for locating between adjacent ground engaging tools of a work implement for an earth working machine”, and Figs. 6-11.) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Campomanes with the invention of McFarland, with the motivation of preventing or reducing the lateral movement of the ground engaging tools caused by lateral forces applied to the work implement during operation of the work implement. (Campomanes, [0017])
In regards to claim 13, McFarland does not explicitly disclose the following, which is taught by Campomanes:
13. The bucket of claim 12, wherein each of the plurality of spacer wedges includes a side notch defining a wedge finger in sliding contact with a respective one of the plurality of hinge plates. (see at least title, abstract “spacer shim for locating between adjacent ground engaging tools of a work implement for an earth working machine”, and Figs. 6-11.) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Campomanes with the invention of McFarland, with the motivation of preventing or reducing the lateral movement of the ground engaging tools caused by lateral forces applied to the work implement during operation of the work implement. (Campomanes, [0017])
In regards to claim 14, McFarland does not explicitly disclose the following, which is taught by Campomanes:
14. The bucket of claim 13, wherein the indentation is delineated by the center shell being forwardly offset with respect to the first outer shell and the second outer shell. (see at least title, abstract “spacer shim for locating between adjacent ground engaging tools of a work implement for an earth working machine”, and Figs. 6-11.) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Campomanes with the invention of McFarland, with the motivation of preventing or reducing the lateral movement of the ground engaging tools caused by lateral forces applied to the work implement during operation of the work implement. (Campomanes, [0017])
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to Claim 17: Claim 17 appears to be directed to a bucket for a loading machine of claims 1 and 5-9, and is therefore allowed. Claim 19 depends on claim 17, and is also therefore allowed at least based on dependency to claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 13, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669